FILED 


                                                                       October 15, 2013 


                                                                 In the Office of the Clerk of Court 

                                                               W A State Court of Appeals, Division III 



            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


KATHLEEN G. KILCULLEN,                        )
                                              )
                     Respondent,              )         No. 30792-1-111
                                              )
       v.                                     )
                                              )
CALBOM & SCHWAB, P.S.C.,                      )         PUBLISHED OPINION
                                              )
                     Appellant.               )

       SIDDOWAY, A.C.J. -     The law firm of Calborn & Schwab PSC (C&S) appeals the

trial court's summary judgment determination that a shareholder loan received from a

former partner, Kathleen Kilcullen, was due, owing, and must be promptly paid. We

agree with the law firm that the court relied on its concern over a long, unexplained delay

in payment by the law firm and the possibility of a legal basis for immediate liability

rather than on a demonstration by Ms. Kilcullen that undisputed facts support relief. On

the record presented, summary judgment was unwarranted. We reverse and remand.

                    FACTS AND PROCEDURAL BACKGROUND

       From 1992 until early January 2010, Ms. Kilcullen, a lawyer, was a shareholder of

C&S, a professional services corporation that provides legal services. C&S terminated

her employment in January 2010, allegedly for cause. While the basis for her discharge
No.30792-I-II1
Kilcullen v. Calbom & Schwab PSC


from employment is the subject matter of an ongoing dispute, it is not a subject matter of

this appeal. This appeal concerns, instead, an amount owed to Ms. Kilcullen on loans she

made to the law firm in years before she was discharged.

       C&S is a C corporation for federal tax purposes and, like many such professional

corporations, it determines the amount of net income available after payment of its

expenses at year-end and then declares and distributes bonuses to its lawyer-shareholders

in that amount. The purpose is to reward the lawyer-shareholders for their service

currently and to avoid having net income taxed at the corporate level. Given the ongoing

cash flow needs of the firm's operations, however, it is impossible for the firm to payout

all of its available net income as bonuses without borrowing money for operations at the

same time. The law firm's practice for at least 2002 through 2009 was, then, to declare

shareholder bonuses at year-end but at the same time borrow a corresponding amount

from the same shareholders, to be repaid, with interest, when the corporation had built up

sufficient operating capital.

       The bonuses and anticipated terms of the associated borrowing were reflected in

minutes of the annual meetings of the law firm's board of directors for 2002 through

2009. The minutes of the 2002 meeting are typical of those for later years through 2008,

with the sole exception being the dollar amount of the operating capital requirement,

which varied in years 2003 and 2008. The 2002 minutes provide:




                                            2

No. 30792-1-111
Kilcullen v. Calbom & Schwab PSC


             The president reviewed the business of the corporation from 1-1-02
      to 12-27-02 ... On motion duly made, seconded and passed it was agreed
      to bonus out all net taxable income to the shareholders.

Clerk's Papers (CP) at 43. After identitying the amount to be paid as a bonus to each

shareholder, the minutes continued:

              On motion duly made, seconded and passed it was agreed that the
      stockholders would loan the corporation $315,222 at 2% above prime or
      6.25% interest, for the year of2002 . ... Repayment ofloans will be made
      after the corporation has $100,000 in operating capital in the bank.

Id. (emphasis added). The minutes for the directors' annual meeting for 2003 increased

the operating capital required before the loans would be repaid to $150,000. The

operating capital requirement reverted to $100,000 in 2004 and later years until being

increased to $200,000 in 2008.

      In 2009, the minutes for the annual directors' meeting held on December 30

provided for relatively small shareholder bonuses and stated that "[t]here was enough

cash available to pay the shareholder bonus. No new loans were required from the

shareholders." CP at 51. The minutes then provided unprecedented future discretion for

determining when to pay outstanding shareholder loans, stating:

            Repayment of previous loans will not be made until a minimum of
      $200,000 is available for operating capital.
            It was agreed that payment ofprior notes to be made using good
      business practices and establishing adequate reserves for business such as
      balloon payments on loans, claims against the corporation and payment of
      employee bonuses.

Id. (emphasis added).

                                            3

i
I
1
i
i,
     No. 30792-1-111
j    Kilcullen v. Calbom & Schwab PSC
I
f           The summary judgment record is silent as to whether Ms. Kilcullen was a director

I    of the firm in addition to being a shareholder. The record does not tell us whether she

     was present (whatever her status) at the annual meetings of directors at which these terms
I
I    were reportedly agreed. When summary judgment was argued in the trial court, it was

     suggested by Ms. Kilcullen's lawyer that perhaps a meeting of the directors, as such, did

     not even take place; the declarations submitted to the court are silent on that point. 1

     Although the record included a sample promissory note to one of the shareholders

     (though in a principal amount that did not correspond to any loan amount reflected in the

     2002 through 2009 directors' minutes), the sample was unsigned. The unsigned sample

     did not provide for a time for repayment but implied that an understanding existed

     independent of the note, since it included a provision for acceleration in the event of

     default in payment "when the same shall become due and payable." CP at 46. When

     summary judgment was argued, Ms. Kilcullen's lawyer represented to the court that he

     was aware of no actual promissory note executed by the corporation in favor of Ms.




            1 Ms. Kilcullen's lawyer, evidently referring to the minutes of the 2009 annual
     meeting of the directors, argued:
                   At the end of 2009, the evidence is that Mr. Schwab and Mr. Lybbert
           apparently signed some meeting minutes wherein they dictated how they
           were going to divvy up the profits of the corporation at that--end of that
           year, and 1 don't see any indication that my client participated in the
           decision not to repay the loans at that time.
     Report of Proceedings at 12.

                                                   4

I
I

'I
     No. 30792-1-111
     Kilcullen v. Calbom & Schwab PSC

)    Kilcullen; the lawyer for C&S responded that he believed notes existed. No signed notes

I    are included in the record on appeal.

            After she was discharged, Ms. Kilcullen commenced this action. A little over a

     year later, she moved for partial summary judgment on her claim for repayment of the

     loans. She advanced three arguments: first, that the informal loan agreement between her

     and the company did not provide a time for repayment and the trial court should

     determine what that reasonable time would be; second, that her discharge by the firm

     constituted a material breach of the loan contract; and third, that because C&S' s

     repayment obligation had proved illusory, there was no enforceable contract and the law

     firm had been unjustly enriched by retaining the amount of her bonuses.

            She supported her motion with her declaration, in which she acknowledged that

     she was aware of a "standard operating procedure" under which the firm's shareholders

     used their bonuses to make interest-bearing loans to the firm for operating expenses and

     the firm's "practice" to repay those loans as operating capital benchmarks were met. CP

     at 24-25. She conceded that she had received $20,000 from C&S in September 2010,

     shortly before commencing suit, with the payment described as '''shareholder

     distribution.'" CP at 25.

            She also alleged in her declaration that

            [i]t was my understanding, which 1 believe was a reasonable understanding,
            that .every shareholder loaned such funds on a good faith basis that we
            would continue our employment with Calbom & Schwab .... While

                                                  5

No. 30792-1-111
Kilcullen v. Calbom & Schwab PSC


       working at Calbom & Schwab, each of the attorney shareholders had an
       incentive to support the operation and reduce the costs of Calbom &
       Schwab. After the termination of my employment by Calbom & Schwab,
       such incentive no longer exists.

Id.

       C&S opposed Ms. Kilcullen's motion on several legal grounds. Factually, it

provided no more particulars than had Ms. Kilcullen about when and with whom she

agreed to shareholder loan terms. Instead, it submitted the declaration of G. Joe Schwab

stating that the shareholders had made loans to the corporation, received notes, and that

"[t]he shareholders, including Ms. Kilcullen, have agreed that these promissory notes

would be paid based upon a formula which has remained essentially the same but for an

escalation of the dollar reserves required before any payment was made on the

promissory notes." CP at 30-31. He implied but did not clearly assert that Ms. Kilcullen

was present at annual directors' meetings at which loan terms were addressed, making

reference to "[t]he minutes of December 30, 2009, ... to which Ms. Kilcullen was a

participating shareholder, reflected that the shareholders agreed, once again" that

repayment of existing loans would be deferred. CP at 33 (emphasis added).

       The trial court heard argument on the motion in March 2012 and announced

thereafter that it would grant the motion, explaining, in part, that

       this is a small, closely held corporation where the principals of the
       corporation have the ability to skew the numbers however they want to;
       whether it be for some reason adverse to Ms. Kilcullen, or whether it be for
       some legitimate income tax reason, they have that ability to do that. And I

                                              6

No. 30792-1-111
Kilcullen v. Calbom & Schwab PSC


       think that's the point, one of the points that Mr. Lacy's making on behalf of
       his clients (sic) is that maybe it'll never be paid.

Report of Proceedings at 16-17. The court reduced the principal and interest Ms.

Kilcullen claimed to be owed by the $20,000 paid in, September 2010, the character of

which was in question, and ordered the remaining $69,650.83 principal and $20,000.00

interest owed to be paid by C&S within four months. C&S moved for reconsideration,

which was denied.

       The trial court directed entry of a final judgment on Ms. Kilcullen's shareholder

loan-based claim, finding there was no just reason for delay. C&S appeals.

                                       ANALYSIS

       C&S makes several assignments of error to the trial court's order granting

summary judgment that fall into two general categories. It argues first that genuine

issues of material fact remain regarding the terms of the parties' loan agreement and

summary judgment was therefore inappropriate. It next argues that reasons offered by

the trial court for concluding that the agreement C&S contended existed was

unenforceable were unsupported by facts and legally erroneous.

       We are unable to determine whether genuine issues of material fact will ultimately

require trial. But Ms. Kilcullen's limited materials filed in support of her 2012 summary

judgment motion fall short of satisfYing her prima facie burden of demonstrating the

absence of a genuine issue of fact. The record presented also fell short of demonstrating


                                            7

No. 30792-1-111
Kilcullen v. Calbom & Schwab PSC


as a matter of law that the operating capital benchmark for repayment asserted by C&S

resulted in an illusory repayment obligation. We address the issues in tum.

                                              1

       C&S first argues that Ms. Kilcullen's claim that the parties had an enforceable

contract that was breached raises issues of fact that are disputed and require trial.

Summary judgment is appropriate only if the pleadings, affidavits, answers to

interrogatories, admissions, and depositions establish that there is no genuine issue of

material fact and that the moving party is entitled to judgment as a matter of law.

CR 56(c). On an appeal from summary judgment, the standard of review is de novo.

Hisle v. Todd Pac. Shipyards Corp., 151 Wn.2d 853,860,93 P.3d 108 (2004). Like the

trial court, we review all facts and reasonable inferences from the facts in a light most

favorable to the nonmoving party. Jones v. Allstate Ins. Co., 146 Wn.2d 291,300,45

P.3d 1068 (2002). The moving party bears the initial burden of proving that there is no

genuine issue of material fact. Young v. Key Pharm., Inc., 112 Wash. 2d 216, 225, 770 P.2d
182 (1989).

       Disputes over the existence of oral contracts are generally not appropriate for

summary judgment. Ordinarily that is because they depend on an understanding of

surrounding circumstances, the intent of the parties, and the credibility of witnesses.

Plese-Graham, LLC v. Loshbaugh, 164 Wn. App. 530,541,269 P.3d 1038 (2011) (citing

Duckworth v. Langland, 95 Wn. App. 1,6-7,988 P.2d 967 (1998)); Crown Plaza Corp.

                                              8

No. 30792-1-111
Kilcullen v. Calbom & Schwab PSC


v. Synapse Software Sys., Inc., 87 Wash. App. 495, 500-01, 962 P.2d 824 (1997). The

record submitted in connection with Ms. Kilcullen's motion defies summary judgment

for an additional reason: it raises more questions about what the parties agreed to than it

answers.

       The basis for Ms. Kilcullen's understanding of "standard operating procedure" as

alleged in her complaint is important but we have no information on what was

communicated to her, by whom, about the loan terms----or what she communicated back.

Washington follows the objective manifestation theory of contracts, which arrives at the

intent of the parties based on the objective manifestations of their agreement rather than

any unexpressed subjective intent or understanding. Condon v. Condon, 177 Wash. 2d 150,

162,298 PJd 86 (2013). Yet the declarations of Ms. Kilcullen and Mr. Schwab are

wholly conclusory as to what the parties agreed or understood, without recounting any

objective manifestation of that agreement. Is it contended that Ms. Kilcullen was at the

annual directors' meetings each year at which the repayment benchmarks were raised and

voted upon? That could be important. If not, who did participate in the directors'

meetings and how and when did they get the shareholders' agreement to the shareholder

loan terms that were discussed and approved at those meetings? Did the corporation

execute promissory notes? Did they deliver any notes to Ms. Kilcullen? If the notes

provided no time for payment on their face, was there some other objectively manifested

agreement between Ms. Kilcullen and an authorized representative of the law firm as to a

                                             9

No. 30792-1-111
Kilcullen v. Calbom & Schwab PSC


time or condition for payment that would make them something other than demand

notes? See RCW 62AJ-I08(a) (promise is "payable on demand" ifit does not state any

time of payment).

       In short, we cannot determine from the summary judgment record whether the

"standard operating procedure" as understood by Ms. Kilcullen was something to which

she agreed or whether it was a practice unilaterally adopted by managing partners of the

firm to which she acquiesced as practice but that was not the subject of mutual assent on

essential terms sufficient to create a binding contract.

       In addition, and as the law firm agrees, the parties dispute whether one term of her

agreement to loan was her continued employment. Br. of Appellant at 10. At oral

argument on appeal, Ms. Kilcullen's lawyer stated that Ms. Kilcullen conceded the

existence of a contract for purposes of her summary judgment motion, but does not

concede a meeting of the minds on the terms claimed by the law firm. Generally,

whether mutual assent exists as to the terms of a contract is a question of fact. Plese-

Graham, 164 Wash. App. at 541. The record presented to the trial court did not provide a

basis for determining as a matter of law whether the parties had an agreement, let alone

what it might be.

                                              II

       Ms. Kilcullen nonetheless argues that the judgment can be affirmed on the basis

that the conditional repayment obligation contended for by C&S (which she can concede

                                              10 

No. 30792~1-III
Kilcullen v. Calbom & Schwab PSC


for purposes of summary judgment) might never be paid, can be manipulated, is illusory,

and prevents mutuality of obligation.

       A trial court has the authority to excuse a condition to performance (such as the

operating capital requirement) where enforcing the condition would cause

disproportionate forfeiture. RESTATEMENT (SECOND) OF CONTRACTS § 229 (1981);

Ashburn v. Safeco Ins. Co. ofAm., 42 Wash. App. 692, 698, 713 P.2d 742 (1986) (citing

RESTATEMENT § 229); Hegeberg v. New England Fish Co., 7 Wash. 2d 509, 522, 110 P.2d
182 (1941) (citing predecessor provision of Restatement ofContracts § 302 (1932)). It

has the authority to excuse a condition such as the operating capital benchmark if its

occurrence has been prevented or hindered through a breach of the covenant of good faith

and fair dealing. RESTATEMENT (SECOND) §§ 205, 239; Cavell v. Hughes, 29 Wn. App.

536,539,629 P.2d 927 (1981); Refrigeration Eng'g Co. v. McKay, 4 Wash. App. 963,           969~


70, 486 P .2d 304 (1971). It has the authority to excuse the condition of the operating

capital benchmark for impossibility and substitute a reasonable time if, e.g., it determines

that the benchmark was provided for as a convenient time but not as an absolute

contingency and that changes in the firm's operations will prevent the benchmark from

being reached. See RESTATEMENT (SECOND) § 271; 14 RICHARD A. LORD, WILLISTON

ON CONTRACTS § 42:7, at 402 (4th ed. 2000). 2 If the evidence establishes that the 2009



       2   Williston cites the following as stating well the general principle:

                                                11 

No. 30792-1-111
Kilcullen v. Calbom & Schwab PSC


directors' meeting minutes reflect the parties' agreement, then the court is authorized to

determine whether the repayment condition-that a "minimum" of $200,000 be available

for operating capital and that the law firm follow   ~~good   business practices and [establish]

adequate reserves"-creates an illusory obligation, entitling Ms. Kilcullen to restitution.

A supposed promise may be illusory because it is so indefinite that it cannot be enforced.

Spooner v. Reserve Life Ins. Co., 47 Wash. 2d 454, 458, 287 P.2d 735 (1955). On the other

hand, a promise to make payment that is conditioned on profitability is not illusory if the

promisor's determination of profits is subject to definite, enforceable standards. King

County v. Taxpayers ofKing County, 133 Wn.2d 584,599-600,949 P.2d 1260 (1997)

(Seattle Mariners' lease obligation to share operating profits with King County was not

illusory where the organization was required to account for its operating results     "~in


accordance with generally accepted accounting principles' " that the county had the right

to audit). These issues must be determined at trial, however, unless the court is presented

with a summary judgment record that demonstrates no genuine issue of material fact.


              ~~If parties intend that a debt shall be contingent, as in respondentia
       or bottomry contracts, then it will be so held by the Court. If, on the
       contrary, they intend that the debt shall be absolute, and fix upon the future
       event as a convenient time for payment merely, as where a drover
      purchases cattle, promising to pay for them on his return from market,
       overlooking the contingency that he may never return, then the debt will
      not be contingent; and, if the future event does not happen as contemplated,
      the law will require payment to be made within a reasonable time."
14 LORD, supra, § 42:7, at 402-03 (quoting DeWolfe v. French, 51 Me. 420 (1864)); see
accord Pegg v. Olson, 31 Wyo. 96,223 P. 223, 225 (1924) and cases cited therein.

                                             12 

No. 30792-1-111
Kilcullen v. Calbom & Schwab PSC


       It is clear from the trial court's oral decision that it was concerned that more than

two years had passed since Ms. Kilcullen was discharged, yet with the exception of a

single payment made to her in September 2010, C&S had not met its operating capital

benchmark in that entire period of firm operations. At oral argument of the appeal we

were informed that even now-September 2013, over three and one-half years since Ms.

Kilcullen was discharged-the firm has made no further payment, evidently falling short

of the operating capital benchmark for that further period of time. That long period of

nonpayment raised a question when summary judgment was argued in 2012, and raises

one now, over what benchmark (if any) was agreed and whether it remains realistic or is

being manipulated. 3 But it is so far only a question. However this case is ultimately

resolved-through trial, or through further summary judgment proceedings-any legal

conclusion that the operating benchmark should be excused or a reasonable time for

payment substituted must be based on evidence, not conjecture. Evidence is needed, e.g.,

on what contract terms were offered and accepted, if any; and whether a firm that

formerly was able to reach operating benchmarks enabling it to make loan payments to its

shareholders will foreseeably be able to reach those benchmarks again.




       3 One possibility and concern is that the law firm has ceased a practice of rolling
over its borrowing annually and is effectively relying on loans made by shareholders
before 2009 as a permanent operating fund.

                                             13
No.30792-1-II1
Kilcullen v. Calbom & Schwab PSC


      We reverse the order granting summary judgment and remand for further

proceedings consistent with this opinion.




                                                   ~I
                                             Siddoway, A.C.J.             ()
WE CONCUR:




Brown, J.




                                            14